Title: To James Madison from John Beckley, 13 January 1807
From: Beckley, John
To: Madison, James


In the House of Representatives of the United States,
Tuesday the 13th. of January 1807.


Mr. Clinton presented to the House a petition of James Jay, of the state of New York which was received and read praying the adjustment and settlement of his claims against the United States, for money advanced, and for services rendered, during the revolutionary war with Great Britain, which were of a peculiar, secret and interesting nature.
Ordered that the said petition be referred to the Secretary of State, with instructions to  the same, and report his opinion thereupon, to the House.
Extract from the journal

John Beckley,Clerk


